Exhibit 10.11

PARENT GUARANTEE AGREEMENT

                                PARENT GUARANTEE AGREEMENT, dated as of February
11, 2005, made by DREW INDUSTRIES INCORPORATED, a Delaware corporation (the
“Guarantor”), in favor of Prudential Investment Management, Inc. (“Prudential”)
and each of the holders of Notes (as defined below) which may be issued pursuant
to the Note Agreement (as defined below) from time to time (Prudential and the
holders of the Notes, together with their respective successors and assigns,
each being referred to herein as a “Noteholder” and collectively as the
“Noteholders”).

                                                Reference is hereby made to that
certain Note Purchase and Private Shelf Agreement, dated as of February 11, 2005
(as the same from time to time may be amended, restated, supplemented or
otherwise modified, the “Note Agreement”), by and among the Co-Issuers and the
Parent, on the one hand, and Prudential and each of the holders from time to
time of the Notes, on the other hand, pursuant to which, subject to the terms
and conditions set forth therein, certain affiliates of Prudential are willing
to consider, in their sole discretion and within limits which may be authorized
for purchase by them from time to time, the purchase of senior secured
promissory notes issued by the Co-Issuers in an aggregate principal amount of up
to $60,000,000 (the “Notes”). Terms used herein as defined terms and not
otherwise defined herein shall have the meanings given thereto in the Note
Agreement.

                                The Guarantor is the owner of all the issued and
outstanding capital stock of each of the Co-Issuers. The execution and delivery
of this Agreement by the Guarantor is a condition precedent to the execution and
delivery by Prudential of the Note Agreement.

                                NOW, THEREFORE, in consideration of the
foregoing, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

                Section 1.01. Definitions; Terms. References to this “Agreement”
shall be to this Parent Guarantee Agreement as amended, supplemented, or
otherwise modified from time to time. The term “Obligations” shall mean,
collectively, (a) the due and punctual payment of (i) the principal of,
Yield-Maintenance Amount or other premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Notes when and as due, whether at maturity,
by acceleration, upon one or more dates on which repayment or prepayment is
required, or otherwise, and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the
Co-Issuers to one or more of the Noteholders or the Security Trustee
(collectively, the “Secured Parties”) under the Note Agreement or any of the
other Transaction Documents, and (b) the due and punctual performance of all
covenants, agreements, obligations and liabilities of the Co-Issuers under or
pursuant to the Note Agreement and the other Transaction Documents. References
to a “guarantor” shall include the Guarantor hereunder,




--------------------------------------------------------------------------------




each “Guarantor” as such term is defined in the Subsidiary Guaranty, and any
other Person that is a guarantor of any or all of the Obligations, and
references to a “guarantee” shall include this Agreement, the Subsidiary
Guaranty and any other guarantee of any or all of the Obligations by any other
Person.

                Section 2.01.    Guarantee.

                                          (a)        The Guarantor hereby,
unconditionally, absolutely, and irrevocably guarantees, as a primary obligor
and not merely as a surety, the due and punctual payment and performance in full
of the Obligations, in each case strictly in accordance with the terms thereof.
In furtherance of the foregoing and not in limitation of any other right that
any Secured Party may have at law or in equity against the Guarantor by virtue
hereof, the Guarantor agrees that upon failure of the Co-Issuers to pay any
Obligations when and as the same shall become due, whether at maturity, by
acceleration, on one or more dates on which prepayment or repayment is required,
or otherwise, the Guarantor will, without any demand or notice whatsoever,
forthwith pay or cause to be paid to the Noteholders or the Security Trustee, as
the case may be, in cash in immediately available funds, an amount equal to the
unpaid amount of such Obligations. The Guarantor further agrees that the
Obligations guaranteed by it hereunder may be increased in amount, extended or
renewed, or otherwise amended or modified in any respect, including, without
limitation, as to principal, scheduled repayment, prepayment, interest, fees,
indemnification, compensation, and in any other respect whatsoever, in whole or
in part, without notice or further assent from it, and that it will remain bound
upon this guarantee in respect of such Obligations as so increased, extended,
renewed, amended or modified. Payments by the Guarantor hereunder may be
required on any number of occasions.

                                          (b)        The Guarantor waives
presentation to, demand for payment from and protest to the Co-Issuers or any
other guarantor, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment. The obligations of the Guarantor hereunder
shall not be affected by (i) the failure of any Secured Party to assert any
claim or demand or to enforce any right or remedy against any Credit Party or
any other Person under the provisions of any Transaction Document or any other
agreement or otherwise; (ii) any rescission, waiver, forbearance, compromise,
acceleration, amendment or modification of, or any release of any party from any
of the terms or provisions of, this Agreement, any other Transaction Document,
any Obligation or any other guarantee or any security interest in respect of the
Obligations (including, without limitation, in respect of any other guarantor,
or any obligor in respect of the Obligations); (iii) any change in respect of
any Credit Party, including, without limitation, as a result of any merger,
consolidation, dissolution, liquidation, recapitalization, or other change of
legal form or status, whether or not permitted under the Transaction Documents;
(iv) the release, exchange, waiver or foreclosure of any security held by any
Secured Party for any Obligations or the invalidity or nonperfection of any
security interest securing the Obligations or the guarantee hereunder, or any
other defect of any kind pertaining to any Obligations or any guarantee or
collateral security in respect thereof; (v) the failure of any Secured Party to
exercise any right or remedy in respect of any collateral security for any
Obligations or against any Credit Party, or against any other guarantor of any
Obligations; or (vi) the release or substitution of one or more of the
Co-Issuers or any guarantor; (vii) the failure of any Person to become a
guarantor pursuant




2

--------------------------------------------------------------------------------




to any other Transaction Document, whether or not required under the Note
Agreement; or (viii) any other circumstance that might otherwise, but for this
specific agreement of the Guarantor to the contrary, result in a discharge of or
the exoneration of the Guarantor hereunder, it being the intent of the parties
hereto that the obligations of the Guarantor hereunder shall be absolute and
unconditional under any and all circumstances.

                                          (c)        The Guarantor agrees that
this guarantee constitutes a guarantee of performance and of payment when due
and not just of collection, that it is a primary obligation of the Guarantor,
and that the Guarantor waives any right to require that any resort be had by any
Secured Party to any security held for this guarantee or for payment of any
Obligations, or to any balance of any deposit, account, or credit on the books
of any Secured Party in favor of any Credit Party, or to any other Person or
property. To the fullest extent permitted by law, the Guarantor hereby expressly
waives any and all rights or defenses arising by reason of (i) any “one action”
or “anti-deficiency” law that would otherwise prevent any Secured Party from
bringing any action, including any claim for a deficiency, or exercising any
right or remedy (including any right of set-off) against the Guarantor before or
after the commencement or completion of any foreclosure action or sale of
collateral, whether judicially, by exercise of power of sale or otherwise, or
(ii) any other law that in any other way would otherwise require any election of
remedies by any Secured Party.

                                          (d)        No demand hereunder or
enforcement hereof against the Guarantor shall require any demand or enforcement
against any other Credit Party.

                                          (e)        The Guarantor agrees that
it shall not make any payment on or in respect of any guaranty securing any
amount owing under the Bank Credit Agreement unless concurrently therewith it
shall make payment hereunder to the Secured Parties on the Obligations on a pari
passu basis with respect to any such payment on or in respect of any such
guaranty securing any amount owing under the Bank Credit Agreement.

                Section 2.02.    No Impairment of Guarantee. The obligations of
the Guarantor hereunder shall remain absolute and unconditional and shall not be
subject to any reduction, limitation, impairment or termination for any reason,
including without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of the Obligations or of this guarantee (or any
portion or provision thereof or hereof) or otherwise. Without limiting the
generality of the foregoing, the Guarantor specifically agrees that it shall not
be discharged or exonerated, nor shall its obligations hereunder be limited or
otherwise affected by the failure of any Secured Party to exercise any right,
remedy, power, or privilege or to assert any claim or demand or to enforce any
remedy under any Transaction Document or applicable law, including, without
limitation, any failure by any Secured Party to setoff or release in whole or in
part any balance of any deposit account or credit on its books in favor of any
Credit Party, or by any waiver, consent, extension, indulgence, modification, or
other action or inaction in respect of any thereof, or by any default, failure
or delay, willful or otherwise, in the performance of any Obligations, or by any
other act or thing or omission or delay to do any other act or thing, by any
Person, that might in any manner or to any extent vary




3

--------------------------------------------------------------------------------




the risk of the Guarantor or that might but for the specific provisions hereof
to the contrary otherwise operate as a discharge or exoneration of the
Guarantor, unless and until the Obligations are fully, finally and indefeasibly
paid in cash.

                Section 2.03.    Security; Waiver. The Guarantor authorizes each
of the Secured Parties to (i) take and hold security for the payment of this
guarantee and/or the Obligations and exchange, enforce, waive and release any
such security, (ii) apply such security and direct the order or manner of sale
thereof as the Required Holders in their sole discretion may determine and (iii)
release or substitute any one or more endorsees, other guarantors or other
obligors or any collateral. The Required Holders may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
non-judicial sales, or exercise any other right or remedy available to them
against the Co-Issuers or any guarantor, or any security, without affecting or
impairing in any way the liability of the Guarantor hereunder except to the
extent that the Obligations have been fully, finally and indefeasibly paid in
cash. The Guarantor waives any defense arising out of any such election even
though such election operates to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of the Guarantor against
the Co-Issuers or any other guarantor, as the case may be, or any security.

                Section 2.04.    Continuation and Reinstatement, etc.  The
Guarantor agrees that the guarantee hereunder shall continue to be effective or
shall be reinstated, as the case may be, if at any time payment, or any part
thereof, in respect of any Obligation is rescinded or must otherwise be restored
by any Secured Party upon the bankruptcy or reorganization of any Credit Party,
or otherwise.

                Section 2.05.    Subrogation. The Guarantor agrees that
throughout the period referred to in clause (ii) of Section 4.02(a) hereof the
Guarantor shall not (i) exercise, and hereby waives, any rights against the
Co-Issuers and any other guarantor arising as a result of payment by the
Guarantor hereunder, by way of subrogation, reimbursement, restitution,
contribution or otherwise, (ii) prove any claim in competition with any Secured
Party in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceeding of any nature, or (iii) have any benefit of or
any right to participate in any collateral security that may be held by any
Secured Party for the Obligations.

                Section 2.06.    Subordination. The payment of any amounts due
with respect to any indebtedness of any Credit Party now or hereafter owed to
the Guarantor (including, without limitation, any such indebtedness arising by
way of subrogation, reimbursement, restitution, contribution or otherwise in
respect of performance by the Guarantor hereunder) is hereby subordinated to the
prior full, final, and indefeasible payment in cash of all Obligations. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Secured
Parties and be paid over to the Security Trustee on account of and to be applied
against the Obligations, without affecting in any manner the liability of the
Guarantor under the other provisions of this Agreement.




4

--------------------------------------------------------------------------------




                Section 2.07.    Remedies. The Guarantor agrees that, as between
the Guarantor and the Secured Parties, the obligations of the Co-Issuers under
the Note Agreement may be declared to be forthwith due and payable as provided
in Paragraph 7A of the Note Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in clause (viii),
(ix) or (x) of said Paragraph 7A) for purposes of the guarantee hereunder
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Co-Issuers and that, in the event of such declaration (or such
obligations’ being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Co-Issuers) shall forthwith
become due and payable by the Guarantor for purposes hereof.

                Section 2.08.    Payment. The Guarantor hereby agrees that any
Secured Party, at its sole option, in the event of a dispute by the Guarantor in
the payment of any moneys due hereunder, shall have the right to proceed under
New York CPLR Section 3213.

                Section 2.09.    Continuing Guarantee. The guarantee hereunder
is a continuing guarantee, and shall apply to all Obligations whenever arising.

                Section 2.10.    Other Guarantors. This Agreement shall remain
the unconditional, absolute, and irrevocable obligation of the Guarantor
regardless of whether any other Person (i) becomes a guarantor in respect of the
Obligations (whether or not the Note Agreement requires that such Person be or
become a guarantor) or (ii) fails to become or ceases to be a guarantor of the
Obligations (whether or not the Note Agreement requires that such Person be or
become a guarantor).

                Section 2.11.    Information. The Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the Co-Issuers, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that the Guarantor assumes and incurs hereunder, and agrees that no
Secured Party has or will have any duty to advise the Guarantor of information
regarding such circumstances or risks.

                Section 3.01.    Representation and Warranties  The Guarantor
represents and warrants that all representations and warranties relating to it
in the Note Agreement are true and correct.

                Section 4.01.    Amendment; Waiver. No amendment or waiver of
any provision of this Agreement, nor consent to any departure by the Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Holders. Any such waiver, consent or approval shall
be effective only in the specific instance and for the purpose for which given.
No notice to or demand on the Guarantor in any case shall entitle the Guarantor
to any other or further notice or demand in the same, similar or other
circumstances. No waiver by any Secured Party of any breach or default of or by
the Guarantor under this Agreement shall be deemed a waiver of any other
previous breach or default or any thereafter occurring.




5

--------------------------------------------------------------------------------




                Section 4.02.     Survival; Severability.

                                          (a)        All covenants, agreements,
representations and warranties made by the Guarantor herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Transaction Document (i) shall be
considered to have been relied upon by the Secured Parties and shall survive the
making by the Co-Issuers of the Notes, and the execution and delivery of the
Notes to the Noteholders, regardless of any investigation made by the Secured
Parties or on their behalf, and (ii) shall continue in full force and effect as
long as any of the Obligations is outstanding and unpaid and as long as the
Facility has not been terminated.

                                          (b)        Any provision of this
Agreement that is illegal, invalid or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without invalidating the remaining provisions
hereof or affecting the legality, validity or enforceability of such provisions
in any other jurisdiction. The parties hereto agree to negotiate in good faith
to replace any illegal, invalid or unenforceable provision of this Agreement
with a legal, valid and enforceable provision that, to the extent possible, will
preserve the economic bargain of this Agreement, or to otherwise amend this
Agreement to achieve such result.

                Section 4.03.    Successors and Assigns. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Credit Party that are contained
in this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. No Credit Party may assign or transfer
any of its rights or obligations hereunder except as expressly contemplated by
this Agreement or the other Transaction Documents (and any such attempted
assignment shall be void).

                Section 4.04.    GOVERNING LAW. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

                Section 4.05.    Headings. The Article and Section headings in
this Agreement are for convenience only and shall not affect the construction
hereof.

                Section 4.06.    Notices. Notices, consents and other
communications provided for herein shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Paragraph 12I of the
Note Agreement. Communications and notices to the Guarantor shall be given to it
at 200 Mamaroneck Avenue, White Plains, New York 10601 Attention: Leigh J.
Abrams.




6

--------------------------------------------------------------------------------




                Section .4.07.    Counterparts. This Agreement may be executed
in separate counterparts (a facsimile of any executed counterpart having the
same effect as manual delivery thereof), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
Agreement.

                Section 4.08.    Right of Setoff.  The Guarantor hereby agrees
that if an Event of Default shall have occurred and be continuing, each
Noteholder and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Noteholder or
Affiliate to or for the credit or the account of the Guarantor against any of
and all the obligations of the Guarantor now or hereafter existing under this
Agreement or any other Transaction Document held by such Noteholder,
irrespective of whether or not such Noteholder shall have made any demand under
this Agreement or such other Transaction Document and although such obligations
may be unmatured. The rights of each Noteholder under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Noteholder may have.

                Section 4.09.    Jurisdiction; Consent to Service of Process.

                                          (a) The Guarantor hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement against the Guarantor or its properties in the courts of any
jurisdiction.

                                          (b) The Guarantor hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in any court referred to in the preceding paragraph. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

                                          (c) Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 4.06. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.




7

--------------------------------------------------------------------------------




                Section 4.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




8

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the undersigned has caused this Parent
Guarantee Agreement to be duly executed and delivered by its authorized officer
as of the day and year first above written.

 

  DREW INDUSTRIES INCORPORATED     By: /s/ Fredric M. Zinn       ———————————————
        Name: Fredric M. Zinn       Title:   Executive Vice President and Chief
Financial                       Officer




9

--------------------------------------------------------------------------------